Exhibit 10.3

AMENDMENT NO. 2 dated as of May 16, 2006 to that certain Clinical Development
and License Agreement dated as of July 14, 2005 between BioDelivery Sciences
International, Inc (“BDSI”), Arius Pharmaceuticals, Inc., a wholly-owned
subsidiary of BDSI (“Arius”, and together with BDSI, the “Company”) and CDC IV,
LLC, a Delaware limited liability company and assignee of Clinical Development
Capital LLC (“CDC”) (as the same may be amended, supplemented or otherwise
modified, the “Development Agreement”).

INTRODUCTORY STATEMENT

Reference is made to the Development Agreement concerning the development of a
product containing or comprising of fentanyl in conjunction with BEMA
Technology.

In order to facilitate its performance of its obligations under the Development
Agreement and to reduce certain financial obligations on the part of BDSI under
the Development Agreement, Company has requested and CDC has agreed that a
certain milestone payment to be made to CDC in connection with Approval of the
Product be eliminated in consideration of: (i) BDSI issuing certain securities
to CDC pursuant to that certain Securities Purchase Agreement dated the date
hereof (the “Purchase Agreement”) by and between CDC and BDSI; and (ii) certain
other amendments to the Development Agreement as set forth herein.

Accordingly, Company and CDC have agreed to amend the Development Agreement, all
on the terms and subject to the conditions hereinafter set forth.

Therefore, the parties hereto hereby agree as follows:

Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning given them in the Development Agreement.

Section 2. Amendments to the Development Agreement. Subject to the satisfaction
of the conditions precedent set forth in Section 3 hereof, the Development
Agreement is hereby amended as of the Effective Date (as hereinafter defined) as
follows:

(A) Article I of the Development Agreement is hereby amended by amending and
restating the definition of “Development Term” as follows:

“Development Term” means the period of time from the commencement of the
Development Program until the earlier of (a) the termination or expiration of
all obligations of Company to make royalty payments under Section 6.6 of this
Agreement, or (b) the Trigger Date.

(B) Sections 5.3.1 and 5.3.2 of the Development Agreement are hereby amended to
read in its entirety as follows:

5.3.1 License to Program Data. Subject to the terms and conditions of this
Agreement, CDC hereby grants to Company during the period commencing on the
Effective



--------------------------------------------------------------------------------

Date and ending upon Approval of the initial Product a worldwide, exclusive
right and license, with the right to sublicense to a Qualified Collaboration
Partner pursuant to the terms of this Agreement, to use the Program Data to
conduct the Development Program, including, without limitation, the submission
of an NDA for the Product.”

“5.3.2 License to Program Data After Product Approval. CDC hereby grants to
Company a worldwide, exclusive right and license, with the right to sublicense,
to use the Program Data to make, have made, use, have used, import, export,
offer to sell, sell and have sold Products; provided, however that such license
shall only become effective (and Company shall only be permitted to exercise its
rights under the license) upon Company obtaining Approval of the initial Product
by the FDA.”

(C) Section 6.4.1 of the Development Agreement is hereby amended and restated to
read in its entirety as follows and the parties hereto acknowledge and agree
that CDC has no further payment obligations under the Development Agreement:

“6.4.1 Trial Participants. Commencing at the end of the third full calendar
month following the first patient enrollment with respect to such Phase III
Clinical Trial (e.g., if the first patient is enrolled on April 15th, then
commencing on July 31st) within five (5) days of the end of such calendar month
and each subsequent month, Company shall deliver to CDC a written notice
indicating the actual level of patient recruitment on a cumulative basis
participating in such clinical trial as part of the Development Program (the
“Actual Trial Participants”). In the event the level of Actual Trial
Participants falls below ninety percent (90%) of the projected cumulative level
of patient recruitment for such clinical trial (as set forth in the Development
Program) (the “Projected Trial Participants”) in any calendar month, then
Company shall issue to CDC warrants to purchase two hundred (200) shares of
Company’s common stock, par value $0.001 per share, with an exercise price per
share equal to $3.50, for every percent Actual Trial Participants falls below
90% (e.g., if the level of Actual Trial Participants is 75% of the Project Trial
Participants in a calendar month, then Company shall issue CDC warrants to
purchase 3,000 shares of Company’s common stock, par value $0.001 per share) for
each such month. Such warrants shall be promptly issued following each month
when the Actual Trial Participants falls below the 90% threshold. Such warrants
shall be in the same form as attached hereto as Exhibit I. Notwithstanding
anything to the contrary contained herein, it is expressly understood and agreed
to by the Parties that in no event shall Company be obligated to issue, in the
aggregate, warrants to purchase in excess of fifty thousand (50,000) shares of
Company’s common stock, par value $0.001 per share. Notwithstanding the
foregoing, in the event the NDA is filed and accepted by the FDA on or before
June 30, 2007, the parties agree that any warrants issued under this
Section 6.4.1 shall immediately expire.

(D) Sections 6.4.5 and 6.4.6 of the Development Agreement are hereby deleted in
its entirety.

(E) Section 6.5 of the Development Agreement is hereby deleted in its entirety.

 

2



--------------------------------------------------------------------------------

(F) Section 6.11 of the Development Agreement is hereby amended to read in its
entirety as follows:

“6.11 Consistent Treatment of Transaction by the Parties. It is the intent of
the Parties that, for federal, state and local tax (including sales and use
taxes) purposes and commercial and bankruptcy law purposes, that (a) CDC shall
be treated as the legal and beneficial owner of the Program Data during the
period commencing on the Effective Date and ending on Approval of the Initial
Product, entitled to any and all benefits of ownership, (b) the Development
Program shall be performed by Company on behalf of CDC pursuant to the
Development Program, and (c) the license pursuant to Section 5.3.2 upon receipt
of Approval of the Initial Product shall be treated as a sale of the Program
Data by CDC to Company. Nevertheless, Company acknowledges and agrees that CDC
has not made any representations or warranties concerning the tax, financial,
accounting or legal characteristics or treatment of this Agreement, and that
Company has obtained and relied solely upon the advice of its own tax,
accounting and legal advisors concerning this Agreement and the accounting, tax,
financial and legal consequences of the transactions contemplated herein.

(G) The Development Agreement is amended to include a new Exhibit I as set forth
on Exhibit I attached hereto.

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent (the
date on which all such conditions have been satisfied being herein called the
“Effective Date”):

(a) CDC shall have received a fully executed Purchase Agreement, warrant to
purchase certain shares of BDSI common stock as set forth in the Purchase
Agreement and Amended and Restated Registration Rights Agreement;

(c) CDC shall have received the favorable written opinion, dated the date of the
first Advance hereunder, addressed to CDC of Wyrick Robbins Yates & Ponton LLP,
counsel to Company, in form and substance satisfactory to CDC; and

(d) the receipt by CDC of counterparts of this Amendment which, when taken
together, bear the signatures of CDC and Company.

Section 4. Representations and Warranties. Company jointly and severally
represents and warrants that after giving effect to this Amendment, the
representations and warranties contained in the Development Agreement are true
and correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date).

Section 5. Further Assurances. At any time and from time to time, upon CDC’s
request and at the sole expense of Company, Company will promptly and duly
execute and deliver any and all further instruments and documents and take such
further action as CDC reasonably deems necessary to effect the purposes of this
Amendment.

Section 6. Full Force and Effect. Except as expressly amended hereby, the
Development Agreement shall continue in full force and effect in accordance with
the provisions thereof on the date hereof. As used in the Development Agreement,
the terms “Agreement”,

 

3



--------------------------------------------------------------------------------

“this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of
similar import, shall, unless the context otherwise requires, mean the
Development Agreement as amended by this Amendment.

Section 7. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 8. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument.

Section 9. Headings. The headings of this Amendment are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Amendment.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and the year first written.

 

CDC IV, LLC, as Secured Party

By

 

/s/  Jan Leschly

Name:

 

Jan Leschly

Title:

 

Arius Pharmaceuticals, Inc., as Grantor

By

 

/s/  Mark A. Sirgo

Name:

 

Mark A. Sirgo

Title:

 

President

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By

 

/s/  Mark A. Sirgo

Name:

 

Mark A. Sirgo

Title:

 

President and CEO

 

5